DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 1/18/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 1/18/2022 are sufficient to overcome all prior objections and rejections. New grounds of prior art rejections necessitated by amendment respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 13, & 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 recites "three cutting arms of the cutting arm" and also recites "the cutting arm defines a suction conduit…" It is unclear in light of the specification if this is intended to require a single suction conduit or if each of the "three cutting arms" have one. In other words, the claim defines "three cutting arms of the cutting arm" but then subsequently references "the cutting arm" without clearly reciting if the related features are singular or are for each arm.

Claim 13 is held as indefinite because the features recited therein are now also recited in parent claim 10 per the amendments filed 1/18/2022, thus making it unclear how or if the features of claim 13 further limit claim 10.

Claim 14 is held as indefinite because it is unclear how or if the "a continuous lip" and "annular sealing groove" recited therein differ from the "continuous lip" and "continuous groove" now recited in parent claim 20 per the amendments filed 1/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-11, 13, 14, 17, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,037,673 (Justman).
Independent claim 1: Justman discloses a rotary drill bit (title), comprising:	a body ("cone cutter type bit 10" with "bit head 11" - fig 1) having a cutting arm ("cutter support 13") with a journal extending therefrom (portion of "cutter support 13" that extends radially inward to "friction bearing 16") and a rotary cutter mounted on the journal ("roller cutter 15") by means of a plurality of bearings ("friction bearing 16"; "bearing race 17"; "ball bearings 18"; "bushing 19a of the floating type"; and "retaining pin 21") such that a clearance is defined between the rotary cutter and a base (defined by "cylindrical boss 14a"; "counter bore 15a"; and "cutter groove 24" - fig 1); and
an isolated lubrication system (fig 1) including:
a reservoir in the body ("grease reservoir 26" - second full ¶ of col 3. The examiner notes the reference also uses "26" for the "flange") to contain a fluid lubricant (grease), the fluid lubricant being isolated from communication outside the body (via "a flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3),
a plurality of conduits in the body having direct or indirect communication with the reservoir and with respect to each other (at least "aperture 27", "passageway 28", "channels 29 & 30"; etc) such that the plurality of conduits facilitate lubrication between the journal and the rotary cutter and to the bearings by means of at least one of a gravitational force (gravity will naturally aid in moving lubricant down through 27 & 28 in the same manner as in the present case in passage 145) and a centrifugal force (centrifugal force generated by the rotation of the bit will naturally move lubricant through 29 in the same manner as in the present case with passage 150) acting on the fluid lubricant, and
a sealing system (fig 1) including:
a sealing cap provided to the reservoir in the body to isolate the reservoir from communication outside the body ("closure 31" and "flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3), a seal provided between the journal and the rotary cutter in the clearance ("seal 25" in "cutter groove 24"), and
(defined by 14a, 15a, & 26 - fig 1) and having an "S" or "Z" shape (The examiner respectfully asserts that the shape shown in figure 1 meets this limitation in the same manner as "stepped passage 185" in figure 5 of the present case. "The essential novel feature of this invention is the counterbore 15a and cylindrical boss 14a which provide a tortuous passage preventing the ingress of detritus and other debris to the area of the seal 25" - col 4:28-32), wherein the stepped passageway is defined by a combination of a continuous lip provided in the cutting arm (14a) and a continuous groove provided in the rotary cutter in the clearance (defined by 14a & 26), the continuous lip being accommodated in the continuous groove in the clearance (fig 1).

	Claim 2: the cutting arm includes the reservoir (fig 1), the sealing cap provided to the reservoir ("closure 31" and "flexible diaphragm 33"), and the plurality of conduits (fig 1).

	Claim 3: the plurality of conduits includes:
	a first conduit in the body that is in fluid communication with the reservoir such that fluid lubricant from the reservoir occupies the first conduit by means of a gravitational force (27 and/or 28 - fig 1);
	a second conduit in the body that is in communication with the first conduit ("channel 29" - fig 1) such that the fluid lubricant from the first conduit occupies the second conduit and lubricates at least one bearing of the plurality of bearings (directly lubricates 21 & indirectly lubricates 18 & 19 via 30);
("channel 30") and extends to an outlet provided in the journal (unnumbered but clearly shown in fig 1) such that the fluid lubricant from the second conduit occupies the third conduit, exits from the outlet, and lubricates the at least one bearing (fig 1).

 	Claim 4: the body includes three cutting arms the cutting arm ("Referring to the drawing, there is shown at 10 a cone cutter type of earth drill of generally conventional construction which represents one-third of a three cutter roller bit" - col 2:25-28), each cutting arm of the three cutting arms including the journal extending therefrom, the reservoir, the sealing cap provided to the reservoir, and the plurality of conduits independently (ibid; each leg is the same).


    PNG
    media_image1.png
    259
    465
    media_image1.png
    Greyscale
Claim 6: the plurality of bearings includes a thrust bearing (drawn to the unnumbered but clearly shown axially supportive thrust bearing alongside "friction bearing 16"), a ball bearing ("ball bearings 18"), and a rolling element bearing ("floating bushing 19a" can be called a "rolling element" as it both is free to roll - "floating" - and supports "roller cutter 15").
	
	Claim 9: a rotation of the rotary drill bit and a rotation of the rotary cutter around the journal results in the centrifugal force that directs the fluid lubricant from the plurality of conduits to the at least one bearing (this would appear to be inherent to 29 in the same manner as in the present case).

	Independent claim 10: Justman discloses an isolated lubrication system for a rotary drill bit (fig 1), comprising:
	a body ("cone cutter type bit 10" with "bit head 11" - fig 1) having a cutting arm ("cutter support 13") with a journal extending therefrom (portion of "cutter support 13" that extends radially inward to "friction bearing 16") and a rotary cutter mounted on the journal ("roller cutter 15") by means of a plurality of bearings ("friction bearing 16"; "bearing race 17"; "ball bearings 18"; "bushing 19a of the floating type"; and "retaining pin 21") such that a clearance is defined between the rotary cutter and a base surface of the cutting arm (defined by "cylindrical boss 14a"; "counter bore 15a"; and "cutter groove 24" - fig 1) from which the journal extends (fig 1), wherein the body defines:
	a reservoir in the body ("grease reservoir 26" - second full ¶ of col 3. The examiner notes the reference also uses "26" for the "flange") to contain a fluid lubricant (grease), the fluid lubricant being isolated from communication outside the body (via "a flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3),
	a first conduit (27 and/or 28) in the body that is in communication with the reservoir (fig 1) such that the fluid lubricant from the reservoir occupies the first conduit by means (gravity will naturally aid in moving lubricant down through 27 & 28 in the same manner as in the present case in passage 145),
	a second conduit ("channel 29") in the body that is in communication with the first conduit (fig 1) such that the fluid lubricant from the first conduit occupies the second conduit and lubricates at least one bearing of the plurality of bearings (directly lubricates 21 & indirectly lubricates 18 & 19 via 30); and
	a third conduit ("channel 30") in the body that is in communication with the second conduit (fig 1) and extends to an outlet provided in the journal (unnumbered but clearly shown in fig 1) such that the fluid lubricant from the second conduit occupies the third conduit, exits from the outlet, and lubricates the at least one bearing (fig 1); and
	a sealing system (fig 1) including:
	a sealing cap ("closure 31" and "flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3) provided to the reservoir in the body to isolate the reservoir from communication outside the body (ibid),
	a pin inserted in the second conduit to retain the at least one bearing in position ("Retaining pin 21 serves to hold the ball bearings in place" - last full ¶ of col 2) and the fluid lubricant in the second conduit (fig 1),
	a seal provided between the journal and the rotary cutter in the clearance ("seal 25" in "cutter groove 24"), and
	a stepped passageway extending from the seal to an opening provided between the cutting arm and the rotary cutter in the clearance (defined by 14a, 15a, & 26 - fig 1), wherein the stepped passageway has an "S" or "Z" shape (The examiner respectfully asserts that the shape shown in figure 1 meets this limitation in the same manner as "stepped passage 185" in figure 5 of the present case. "The essential novel feature of this invention is the counterbore 15a and cylindrical boss 14a which provide a tortuous passage preventing the ingress of detritus and other debris to the area of the seal 25" - col 4:28-32) and is defined by a combination of a continuous lip provided in the cutting arm (14a) and a continuous groove provided in the rotary cutter in the clearance (defined by 14a & 26), the continuous lip being accommodated in the continuous groove in the clearance (fig 1).

	Claim 11:  the fluid lubricant flows through an annular space around the pin inserted in the second conduit (29 - fig 1) and lubricates the at least one bearing of the plurality of bearings (ibid).

	Claim 13: the stepped passageway is defined by a combination of one or more continuous lips provided in the cutting arm (as discussed for claim 10 above) and one or more continuous grooves provided in the rotary cutter (ibid) in the clearance (ibid), the-23- one or more continuous lips being accommodated in the one or more continuous grooves in the clearance (ibid).

	Claim 14: the seal ("seal 25" in "cutter groove 24") is supported by a continuous lip provided in the cutting arm (fig 1) and an annular sealing groove provided in the rotary cutter respectively (ibid).

	Claim 17: a centrifugal force resulting from a rotation of the rotary drill bit and a rotation of the rotary cutter around the journal directs the fluid lubricant from the outlet in the journal to the at least one bearing via an annular space between the journal and the rotary cutter (fig 1. If it is true of the present case, with the same layout of conduits with the same positions / directions relative to the rotational axis of the string and cone, it is also true of the prior art).

	Independent claim 19: Justman discloses a drilling machine (abstract), comprising:
	a power source (unshown but inherently necessary drilling rig that rotates the drill pipe / drill string, as is exceedingly well understood);
	a feed unit in communication with the power source (string of drill pipe attached at "threaded shank 12" - col 2:28-30); and
	a drill bit connected to the feed unit (10, fig 1); wherein the drill bit defines:
	a body ("cone cutter type bit 10" with "bit head 11" - fig 1) having a journal extending therefrom ("cutter support 13") and a rotary cutter mounted on the journal ("roller cutter 15") such that a clearance is defined between the rotary cutter and a base surface of the body from which the journal extends (defined by "cylindrical boss 14a"; "counter bore 15a"; and "cutter groove 24" - fig 1), and
	an isolated lubrication system (fig 1) including:
	a reservoir in the body ("grease reservoir 26" - second full ¶ of col 3. The examiner notes the reference also uses "26" for the "flange") to contain a fluid lubricant (grease), the fluid lubricant being isolated from communication outside the body (via "a flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3),
	a plurality of conduits (at least "aperture 27", "passageway 28", "channels 29 & 30"; etc) in direct or indirect communication with the reservoir (fig 1) and with respect to each other (ibid) in order to facilitate lubrication to a plurality of moving parts (bearings 16, 18, & 19a), areas (16 and the space between 13 & 15), and couplings (ibid) between the journal and the rotary cutter (ibid), and
	a sealing system (fig 1) including:
	a sealing cap provided to the reservoir in the body to isolate the reservoir from communication outside the body ("closure 31" and "flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3), -26-
	a seal provided between the journal and the rotary cutter in the clearance ("seal 25" in "cutter groove 24"), and
	a stepped passageway extending from the seal to an opening provided in the clearance (defined by 14a, 15a, & 26 - fig 1), wherein the stepped passageway has an "S" or "Z" shape (The examiner respectfully asserts that the shape shown in figure 1 meets this limitation in the same manner as "stepped passage 185" in figure 5 of the present case. "The essential novel feature of this invention is the counterbore 15a and cylindrical boss 14a which provide a tortuous passage preventing the ingress of detritus and other debris to the area of the seal 25" - col 4:28-32) and is defined by a combination of a continuous lip provided in the cutting arm (14a) and a (defined by 14a & 26), the continuous lip being accommodated in the continuous groove in the clearance (fig 1).

	Claim 20: the drill bit is a roller cone drill bit (fig 1) and the rotary cutter is a roller cone ("roller cutter 15 of generally conical shape") having spaced inserts to cut rock matter ("inserts 23"), the rotary cutter being capable of rotating around an axis of the roller cone and the journal (as is conventional for roller cone bits: fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,673 (Justman) in view of US 6,619,412 (Slaughter).
	Claim 5: Justman discloses all the limitations of the parent claim and further discloses that the body includes three cutting arms with respective journals extending therefrom ("Referring to the drawing, there is shown at 10 a cone cutter type of earth drill of generally conventional construction which represents one-third of a three cutter roller bit" - col 2:25-28), and three reservoirs for each respective arm (ibid; each leg is the same). Justman does not disclose a central reservoir in communication with the three other reservoirs.
(fig 1; title) that has three cutting arms ("leg 20" - fig 16; three cones shown in fig 1 and taught by three "tubes 104 that connect the reservoir 62 with the leg bearing systems 50" - fig 16a & col 8:21-26) with journals extending therefrom ("journal 23" - fig 5), the lubricant reservoir being shared by the three cutting arms ("reservoir system 60" with "reservoir 62" - fig 16) and each cutting arm including a plurality of conduits in direct or indirect communication with the shared reservoir independently (fig 16). 
	Slaughter further discloses that "each of the following aspects of the invention may be utilized alone or in combination with one or more other such aspects" (col 6:31-33). This is also reiterated later ("Each of the foregoing aspects of the invention may be used alone or in combination with other such aspects" - col 10:51-52). In other words Slaughter expressly teaches that the central shared reservoir embodiment of figure 16 may be used in combination with the individual leg reservoir embodiments of figures 9-14, which are generally commensurate with the embodiments taught by Justman.
	Therefore it would have been obvious to one of ordinary skill in the art to add the central shared reservoir taught by Slaughter to the lubrication system taught by Justman so that the central reservoir of Slaughter is in communication with the three leg reservoirs taught by Justman (and also taught by Slaughter, as discussed above). First, such a combination is expressly taught by Slaughter (col 6:61-33 & col 10:51-52). Second, the use of several reservoirs and a central reservoir provides redundancy for the features they provide: pressure balancing, venting, filling, etc. Finally, this is applying a known feature to another known structure to yield the predictable result of lubricant pressure control in drill bits. In the holdings of KSR, the Supreme Court particularly emphasized is likely to be obvious when it does no more than yield predictable results (MPEP §2141, subsection I, emphasis added).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,673 (Justman) in view of US 6,619,412 (Slaughter), in further view of US 4,199,856 (Farrow).
Claim 7: Justman discloses the body includes three cutting arms with respective journals extending therefrom ("Referring to the drawing, there is shown at 10 a cone cutter type of earth drill of generally conventional construction which represents one-third of a three cutter roller bit" - col 2:25-28 - as similarly discussed for claim 5 above). While Justman must inherently have some inlet to fill the reservoir, Justman does not expressly disclose such an inlet, nor does Justman expressly disclose that the lubrication conduits are shared by the three cutting arms.
Slaughter teaches the use of a central reservoir for three legs of a bit, either by itself, or in addition to the reservoirs of each leg, as discussed for claim 5 above and respectfully not repeated again here. Justman is similarly modified in view of Slaughter as discussed above.
The combination of Justman & Slaughter does not expressly disclose that the cutting arm (see the 112(b) rejection of this claim above regarding this limitation) defines a suction conduit originating from an inlet in the body to the reservoir to create a vacuum 
However Farrow discloses a roller cone bit  (fig 1) with three arms (col 3:33-43) with journals extending therefrom ("bearing pin 18" - fig 1), wherein the cutting arm defines a suction conduit ("passage 39" - figs 2 & 3) originating from an inlet in the body (opening unnumbered but clearly shown in figs 2 & 3 as being occupied by element 45) to the reservoir ("reservoir cavity 29"), to create a vacuum in the reservoir (col 5:46-62) and a suction seal provided in the suction conduit to isolate the reservoir after the vacuum is created ("reinforcement disk 33"). As modified by Slaughter above, this inlet is shared by the three cutting arms of Justman.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the suction filling method taught by Farrow in the combination of Justman & Slaughter. This ensures the lubricant system is properly evacuated prior to filling so that the lubricant can fill the entire available area (col 5:46-62).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,673 (Justman) in view of US 4,199,856 (Farrow).
	Claim 12: Justman discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Farrow discloses a lubrication system for a roller cone bit (fig 1) that has a plurality of lubricant conduits that includes a first conduit (14, fig 1), a second conduit (17, fig 1), a third conduit (23, fig 1), and one or more additional conduits (24 and 28)  in communication with the second conduit (fig 1) (fig 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the additional lubrication fluid paths taught by Farrow in the system taught by Justman. These are simply additional fluid conduits so as to ensure full lubricant supply to the bearings (fig 1). As the mere duplication of parts with the predicable result of performing the same function in both references - the lubrication of bearings - this has been held to be an obvious variation. MPEP §2144.04, subsection VI(B).

Claims 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,673 (Justman) in view of US 3,985,366 (Plouzek).
	Claim 15: Justman discloses all the limitations of the parent claim but only discloses a generic O-ring sealing element (fig 1) rather than the seal limitations of the present claim.
	However Plouzek discloses a seal for use between relatively rotatable parts to contain lubricant (col 1:5-8) and to exclude damaging debris from the exterior environment which are highly destructive to seals (ibid & col 1:31-37), the seal includes a first seal ring ("rotatable seal ring 24" - fig 2 & col 2:27-37), a second seal ring ("stationary seal ring 22" - fig 2), and one or more annular seals (34 and/or 36), the first seal ring and the second seal ring being coaxial with the journal (both co-axial with "roller shaft 18" - fig 1) and supported by the annular seals (fig 2).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the seal taught by Plouzek to seal the roller & lubricant taught by Justman (col 1:5-8 & col 1:31-37). This is all applicable to the wellbore environment Justman is used in, as is exceedingly well understood. It is also replaceable, which minimizes costs (¶ bridging cols 1 & 2).

	Claim 21: The combination of Justman & Plouzek further discloses that the first seal ring is rotatable ("rotatable seal ring 24" - fig 2 & col 2:27-37) with the rotary cutter (as modified, "conventional roller element 12" of Plouzek is commensurate with the roller cone taught by Justman), the second seal ring is stationary ("stationary seal ring 22" - fig 2) supported by the cutter arm (as modified, "roller shaft 18" of Plouzek is commensurate with the "bearing shaft 14" taught by Justman), and a rotation of the rotary cutter performs a springing action pushing the first seal ring and the second seal ring further into sealing contact (Plouzek, last full ¶ of col 2).

Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,673 (Justman) in view of US 4,981,182 (Dysart).
	Claim 16: Justman discloses all the limitations of the parent claim, but does not expressly disclose those of the present. However Dysart disclose a lubrication system for a rotary cone bit with a sealing cap (Dysart: "plug 47" and its mating "filler hole 46") includes a retractable component ("plug 47" itself which is removable / withdrawable from the inlet 46: col 5:7-13) that is retractable and detachable from the sealing cap (ibid; removal of plug 47 is commensurate with "retractable and detachable" from the inlet 46) in order to facilitate suction of air from the reservoir and supply of the fluid lubricant into the reservoir (col 5:7-13) and is attachable to the sealing cap to isolate the reservoir from communication outside the body (ibid).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the filling system taught by Dysart. This ensures proper filling of the reservoir (first full ¶ of col 5).

	Claim 18: Justman discloses all the limitations of the parent claim but does not expressly disclose those of the present. Dysart discloses that a specific embodiment (fig 7, not cited for the present rejection) has the "main reservoir initially filled to 100% of its capacity" (col 9:25-29). This is specifically for the embodiment of figure 7, and also states that conventionally, "the main reservoir is underfilled to account for the normal expansion of lubricant" (ibid).
	It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to underfill the reservoir to 80 to 85 percent of capacity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	The examiner again notes that the disclose in col 9:25-29 is only directed to a specific embodiment, which therefore conveys that the other embodiments may be underfilled, as this discussion is conspicuously absent for figures 1-3. Nor can this .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676